        Case 1:18-cv-01083-JLT Document 62 Filed 09/17/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN EDWARD MITCHELL,                              Case No. 1:18-cv-01083-JLT
12                         Plaintiff,
13                                                       ORDER DIRECTING THE CLERK
              v.
                                                         OF COURT TO CLOSE CASE
14    J. DOE #5, et al.,
15                         Defendants.
16

17           The parties have filed a stipulation of dismissal with prejudice pursuant to Federal Rule of

18   Civil Procedure 41(a)(1). (Doc. 61.) The rule provides that a “plaintiff may dismiss an action

19   without a court order by filing … a stipulation of dismissal signed by all parties who have

20   appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). Once a dismissal under Rule 41(a)(1) is properly filed,

21   no order of the court is necessary to effectuate dismissal; the dismissal is effective automatically.

22   See Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1078 (9th Cir. 1999).

23   Accordingly, the Court directs the Clerk of the Court to terminate all pending motions and to

24   close this case.

25
     IT IS SO ORDERED.
26
27       Dated:     September 17, 2020                          /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
28
